Citation Nr: 0330721	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  97-29 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory disorder, claimed as a lung disorder.

2.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


REMAND

The appellant served on active duty in the Army from 
February 1968 to January 1971.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision issued by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in June 1996.

In October 2000, a Travel Board hearing was held at the RO 
before a Veterans Law Judge who was designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b).  A transcript of the hearing 
testimony is in the claims file.  Thereafter, in December 
2000, the presiding Veterans Law Judge at that hearing 
remanded this case for additional development.  The RO has 
now returned the case to the Board for appellate review.

The Veterans Law Judge who conducted the October 2000 
hearing is no longer employed at the Board.  In September 
2003, the Board sent a letter to the appellant to notify him 
of this and of his right to another Board hearing pursuant 
to 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.

The appellant sent his written response to the Board the 
next month.  He stated that he did want to attend a hearing 
at the RO before a Veterans Law Judge.  A hearing on appeal 
must be granted when, as in this case, an appellant 
expresses a desire for a hearing.  38 C.F.R. § 20.700(a).

Accordingly, this case is REMANDED for the following:

The RO should schedule the appellant for 
a Travel Board hearing in accordance 
with applicable procedures.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




